

115 HR 5904 IH: No Oil Producing and Exporting Cartels Act of 2018
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5904IN THE HOUSE OF REPRESENTATIVESMay 22, 2018Mr. Chabot (for himself, Mr. Cicilline, Mr. Goodlatte, Mr. Nadler, Mr. Marino, and Mrs. Handel) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Sherman Act to make oil-producing and exporting cartels illegal. 
1.Short titleThis Act may be cited as the No Oil Producing and Exporting Cartels Act of 2018 or NOPEC. 2.Sherman actThe Sherman Act (15 U.S.C. 1 et seq.) is amended by adding after section 7 the following: 
 
7A.Oil producing cartels 
(a)In generalIt shall be illegal and a violation of this Act for any foreign state, or any instrumentality or agent of any foreign state, to act collectively or in combination with any other foreign state, any instrumentality or agent of any other foreign state, or any other person, whether by cartel or any other association or form of cooperation or joint action— (1)to limit the production or distribution of oil, natural gas, or any other petroleum product; 
(2)to set or maintain the price of oil, natural gas, or any petroleum product; or (3)to otherwise take any action in restraint of trade for oil, natural gas, or any petroleum product;when such action, combination, or collective action has a direct, substantial, and reasonably foreseeable effect on the market, supply, price, or distribution of oil, natural gas, or other petroleum product in the United States. 
(b)Sovereign immunityA foreign state engaged in conduct in violation of subsection (a) shall not be immune under the doctrine of sovereign immunity from the jurisdiction or judgments of the courts of the United States in any action brought to enforce this section. (c)Inapplicability of act of state doctrineNo court of the United States shall decline, based on the act of state doctrine, to make a determination on the merits in an action brought under this section. 
(d)EnforcementThe Attorney General of the United States may bring an action to enforce this section in any district court of the United States as provided under the antitrust laws.. 3.Sovereign immunitySection 1605(a) of title 28 of the United States Code is amended— 
(1)in paragraph (5) by striking or after the semicolon, (2)in paragraph (6) by striking the period and inserting ; or, and 
(3)by adding at the end the following:  (7)in an action brought under section 7A of the Sherman Act.. 
